Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Responsive to the amendment filed 7 January 2021, claim 10 is amended.  Claim 22 is added.  Claims 10-14 and 19-22 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 7 January 2021, new grounds of rejection are presented.   

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180126457 A1 (hereinafter “Hou”).
Hou teaches a method of making an aluminum alloy object (See title or Abstract).  Hou teaches that the method used is an additive manufacturing method using a laser (see Figure 2 or SUMMARY).  
Hou teaches that the method includes providing a powder having multiple particles with an alloy core and a native oxide layer covering the core (See Abstract, Fig. 1, Fig. 2, [0012]).  Hou teaches that the aluminum alloy for the matrix includes elements such as silicon, manganese, magnesium, and nickel (see 
Hou teaches that the powder is manufactured by atomization (See [0033]-[0035]).  Hou teaches that a special treatment is applied to thicken a native oxide layer on the powder (See [0036]-[0037]).  This treatment is “enriching a powder surface” with oxygen to form the shell. 
Hou teaches to use a laser additive manufacturing (See [0038]-[0040] and [0046]).  Hou teaches that a heat treatment may then applied to the manufactured component (see [0041]).
Hou teaches that the process of the additive manufacturing generates “oxide debris” from the melting pool (see [0012] and [0028], [0040] and Fig. 3).  Hou teaches that these oxides act to provide dispersion strengthening to the metal (See [0040]).  Hou teaches that these are controlled to be “within micron to submicron size” (see [0028]), thus defining nanoparticles by the term “submicron.”  Additionally, Hou teaches that a thickness of the oxide layer on the powder is around 5 nm or more (See [0036]), and about 6 nm in the example (see [0049]).  The strengthening oxide nanoparticles disclosed by Hou are the same as the oxide “precipitates” as claimed.  Hou uses the same starting materials, processed in the same way, to create the same product.  
Regarding claim 11, Hou teaches gas atomization, followed by a special treatment to increase an oxide layer (see [0033]-[0037]).  The process of Hou is exactly the same as what is claimed.
Regarding claim 12, Hou teaches aluminum (see Title, abstract, [0012] or Table 1).  Hou teaches the reactive elements falling in the range as claimed (see Table 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou.
Hou is applied to the claims as stated above.
Regarding claim 13, Hou teaches that the gas atomization is inert gas atomization (See [0035-[0036]).  Though Hou does not teach what is an oxygen content of the inert gas, the same process yields the same results.  Hou teaches clearly that the atomization yields an oxide on the powder (see [0036] and [0049]).  Thus, the oxygen content of the inert gas is close enough to the claimed content to yield the same result.  The claimed range is considered obvious over Hou.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05.
Regarding claim 14, Hou teaches a post-atomization oxidation process (see [0036]).  

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claims 10-14 above, further in view of Gibson, et al., Additive Manufacturing Technologies, Springer, 2010 (hereinafter “Gibson”).
Regarding claims 19-21, Hou is silent as to an atmosphere during the additive manufacturing.  

It would have been obvious to one of ordinary skill in the art practicing the invention of Hou to have used a cover gas, and to have used nitrogen as taught by Gibson, in order to prevent oxidation of the part (see chapter 5 and section 5.2 and p. 104).  

Claim(s) 22 is/are rejected under 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hou.
Regarding claim 22, Hou does not teach wherein the oxide particles have a size in the range of about 0.5-500 nm as claimed.  Hou does not endeavor to decribe what is the size exactly.  
Hou teaches that a thickness of the oxide layer on the powder is around 5 nm or more (See [0036]), and about 6 nm in the example (see [0049]).  The strengthening oxide nanoparticles disclosed by Hou are the same as the oxide “precipitates” as claimed.  Hou uses the same starting materials, processed in the same way, to create the same product.  The claimed size property is believed to be inherent in the Example of Hou.  See MPEP 2112.
Alternatively, Hou teaches that these are controlled to be “within micron to submicron size” (see [0028]).  Therefore it is believed that the process of Hou overlaps the claimed particle size range as being “submicron” sized.  The overlap in size range establishes a prima facie case of obviousness of the claimed range.  See MPEP 2144.05.    
Further alternatively, the size of the particles is believed to be close enough to what is claimed that the process of making additively manufactured metal of Hou and the claimed process would have yielded similar properties in the metal.  Hou uses the same starting materials, processed in the same Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). There is no indication that there is a noticeable difference in the products of Hou compared with that of applicant.  See MPEP 2144.05.


Response to Arguments
Applicant’s arguments filed on 7 January 2021 have been carefully considered, but they are not persuasive.  
Applicant argues that the prior art Hou includes precipitates prior to the additive manufacturing process.  Applicant cites paragraph 25 and 26 describing the undesirability of coarsening of  pre-existing oxides or nitrides.  Applicant further argues at page 8,
 
    PNG
    media_image1.png
    93
    742
    media_image1.png
    Greyscale


These arguments have been carefully considered, but they are not persuasive because applicant’s arguments are not commensurate in scope with what the prior art teaches.  Hou clearly teaches that the powder prior to the additive manufacturing includes precipitates 130 (see Figs 1-3).  However these precipitates 130 are “alloy precipitates” in Hou.  See Figs 1-3 and paragraphs [0021]-[0026] of Hou.  The precipitates that are present in the powder of Hou are described as being composed of the alloying elements, for example Al2Cu or Al3CuNi precipitates ([0021]-[0026]).  These are not the same thing as the claimed “nano-sized precipitates of oxide, nitride, or both.”  The alloy precipitates 130 in Hou are also not the same thing as Hou’s “oxide debris,” labeled separately as 140 in Fig. 1-3.  Hou as cited 
	Applicant argues at page 9 that “Hou teaches micron size precipitates and never asserts to teach the claimed nano-size precipitates.”  As was cited previously, Hou teaches sub-micron size precipitates, which is the same thing as the claimed nano-sized precipitates.  However, the implicit teachings of Hou are also illustrative of the examiner’s position of anticipation.  Hou teaches that a thickness of the oxide layer on the powder is around 5 nm or more (See [0036]), and about 6 nm in the example (see [0049]).  For Applicant’s arguments to be true, it would seem to require that the oxide shell which forms precipitates (“oxide debris”) durig the AM process manages to grow by three orders of magnitude to no longer be a “nano-sized” oxide precipitate, but a “micron-sized” one.  There is simply no reason to believe that such a thing happens.  The same order of magnitude of size of the oxide shell is disclosed by Hou, and the same “enriching” procedure is described, as is the breaking up of the oxide into the metal.  The process is the same.  
	When all of the evidence is considered as a whole, evidence of anticipation outweighs evidence of non-anticipation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734